NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

JOSHUA RAY CANTRILL and LERAY             )
CANTRILL,                                 )
                                          )
              Petitioners,                )
                                          )
v.                                        )    Case No. 2D17-2417
                                          )
KRISTOPHER SCOTT FERRIS,                  )
                                          )
              Respondent.                 )
                                          )

Opinion filed March 23, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Manatee County; Brian
Iten, Judge.

Robert J. Healy, Jr. of Salter, Healy,
Bassett & Rivera, St. Petersburg, for
Petitioners.

Kenneth P. Hazouri of de Beaubien,
Simmons, Knight, Mantzaris & Neal,
LLP, Orlando, for Respondent.


PER CURIAM.


              Dismissed.


LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.